Exhibit 10.26(E)

 

EXECUTION VERSION

 

AMENDMENT NO. 2

TO PRICING SIDE LETTER

 

Amendment No. 2, dated as of March 21, 2006 (this “Amendment”), among CREDIT
SUISSE, NEW YORK BRANCH (the “Administrative Agent”), FIELDSTONE MORTGAGE
COMPANY and FIELDSTONE INVESTMENT CORPORATION (each a “Seller” and collectively
the “Sellers”) and the several Conduit Buyers and Committed Buyers Party hereto
from time to time.

 

RECITALS

 

The Administrative Agent and the Sellers are parties to that certain Master
Repurchase Agreement, dated as of November 8, 2005 as amended by Amendment No.
1, dated as of January 23, 2006 (“Amendment No. 1”) (the “Master Repurchase
Agreement”) and that certain Pricing Side Letter, dated as of November 8, 2005
(the “Existing Pricing Side Letter”; as amended by this Amendment, the “Pricing
Side Letter”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Existing Pricing Side Letter and Master
Repurchase Agreement.

 

The Administrative Agent and Sellers have agreed, subject to the terms and
conditions of this Amendment, that the Existing Pricing Side Letter be amended
to reflect certain agreed upon revisions to the terms of the Existing Pricing
Side Letter.

 

Accordingly, the Administrative Agent and the Sellers hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

 

SECTION 1.  Definitions. Section 1.1 of the Existing Pricing Side Letter is
hereby amended by deleting clause (xxiv) of the definition of “Asset Value” in
its entirety and replacing it with the following language:

 

“(xxxv) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all 40 Year
Mortgage Loans, 30/40 Mortgage Loans and Interest Only that are Fixed Rate
Mortgage Loans, combined, is greater than or equal to 10% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;”

 

“(xxxvi) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all 40 Year
Mortgage Loans, 30/40 Mortgage Loans and Interest Only Loans that are Floating
Rate Mortgage Loans, combined, is greater than or equal to 75% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;”

 

SECTION 2.  Reaffirmation of Amendment No. 1. Each of the Committed Buyer and
the Conduit Buyer hereby ratify and affirm all of the terms of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

SECTION 3.  Conditions Precedent. This Amendment shall become effective on March
21, 2006 (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

3.1 Delivered Documents. On the Amendment Effective Date, the Administrative
Agent shall have received the following documents, each of which shall be
satisfactory to the Administrative Agent in form and substance:

 

(a) this Amendment, executed and delivered by the duly authorized officers of
the Administrative Agent, the Conduit Buyer, the Committed Buyer and the
Sellers; and

 

(b) such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 4.  Representations and Warranties. Each Seller hereby represents and
warrants to the Administrative Agent that it is in compliance with all the terms
and provisions set forth in the Existing Pricing Side Letter and Master
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 13 of the Master Repurchase
Agreement.

 

SECTION 5.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Pricing Side Letter shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 6.  Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 7.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Administrative Agent:

CREDIT SUISSE, NEW YORK BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anthony Giordano

 

 

 

Name:

Anthony Giordano

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph Soave

 

 

 

Name:

Joseph Soave

 

 

Title:

Director

 

 

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,
as a Seller

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

Seller:

FIELDSTONE INVESTMENT
CORPORATION,
as a Seller

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

Conduit Buyer:

ALPINE SECURITIZATION CORP.,
as a Conduit Buyer

 

 

 

 

 

 

 

By:

/s/ Anthony Giordano

 

 

 

Name:

Anthony Giordano

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph Soave

 

 

 

Name:

Joseph Soave

 

 

Title:

Director

 

 

 

 

 

 

Committed Buyer:

CREDIT SUISSE, NEW YORK BRANCH,
Individually and as a Committed Buyer

 

 

 

 

 

 

 

By:

/s/ Joseph Soave

 

 

 

Name:

Joseph Soave

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Anthony Giordano

 

 

 

Name:

Anthony Giordano

 

 

Title:

Director

 

--------------------------------------------------------------------------------